Citation Nr: 0842580	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-29 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1961 to June 
1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Waco, Texas.  In July 
2003, the RO denied claims for service connection for a heart 
disability and for hypertension.  In June 2005, the RO 
granted service connection for PTSD, evaluated as 30 percent 
disabling effective April 27, 2004.  The veteran disagreed 
with the 30 percent rating for PTSD.  In July and December 
2006, the RO assigned a higher initial rating of 50 percent 
effective April 27, 2004.  

In July 2008, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  

In October 2008, the veteran had a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  During his 
hearing, the veteran stated that he desired to withdraw his 
claim for service connection for a dental injury from service 
trauma.  Accordingly, this issue is no longer before the 
Board.  See 38 C.F.R. § 20.702(e) (2008).  

The issues of service connection for a heart disability and 
hypertension, each including as secondary to service-
connected PTSD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO/AMC.  VA will 
notify the veteran if further action is required on his part.




FINDING OF FACT

The veteran's PTSD is manifested by complaints that include 
depression, anger, isolating behavior, guilt, sleep 
disturbance, and some impaired memory, and GAF scores of 
between 50 and 55; his PTSD has not resulted in occupational 
and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for this disability in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  VA has notified the veteran 
of the information and evidence needed to substantiate and 
complete this claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
veteran's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the veteran on the issue of 
service connection for PTSD, and because the veteran's higher 
initial rating claim for PTSD is being denied in this 
decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has been provided with VA examinations which 
address the current nature and severity of his service-
connected PTSD.  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

Higher Initial Evaluation for PTSD

The veteran asserts that he is entitled to an initial rating 
greater than 50 percent for PTSD.  During his hearing, he 
testified that he has symptoms that include "horrible 
nightmares," sleep difficulties, and irritability, and that 
he was fired from two well-known financial firms for lack of 
productivity.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2008), the veteran's service medical records 
do not show any relevant treatment.  VA reports show that in 
1998, he first sought treatment for psychiatric symptoms, 
with diagnoses that included PTSD.  

In June 2005, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling effective April 27, 2004, 
based on the veteran's assertions of witnessing airplane 
crashes while on sea duty.  The veteran disagreed with his 
evaluation, and in July 2006, the RO granted an increased 
initial evaluation, to the extent that it assigned a 50 
percent rating.  As this increased rating did not constitute 
a full grant of the benefit sought, the higher initial rating 
claim for PTSD remained in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  In December 2006, the RO assigned a 
higher initial rating of 50 percent effective date April 27, 
2004.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
or motivation in mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: Suicidal ideations; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  As relevant to the veteran's 
higher initial rating claim for PTSD, a GAF score between 41 
and 50 suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

The Board notes that, although some of the veteran's recorded 
symptoms are not specifically provided for in the ratings 
schedule (e.g., such symptoms as nightmares), the symptoms 
listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The relevant medical evidence consists of VA progress notes 
as well as two VA PTSD examination reports.  

The Board initially finds that the veteran is not credible.  
A review of the August 2005 VA examination report shows that 
the examiner stated that the veteran had produced a clearly 
invalid MMPI (Minnesota Multiphasic Personality Inventory) 
profile, "although he was certainly intelligent enough to 
have produced a valid profile," and that "the overall 
profile is indicative of exaggeration to a high degree of 
exaggeration."  In addition, although the veteran is not 
shown to have ever served in Vietnam, and has repeatedly 
asserted that he has PTSD due to feeling guilty about holding 
an administrative position which involved issuing orders to 
other Marines to go to Vietnam, he has indicated on multiple 
occasions that he served in Vietnam.  See e.g., May 2003 VA 
progress note (reporting land duty in Vietnam); October 2004 
VA progress note (reporting service in Da Nang); February 16, 
2005 VA progress note (reporting "experiences in Vietnam"); 
February 2, 2005 VA progress note and August 2005 VA PTSD 
examination report (reporting two tours of duty in Vietnam).  
See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  

The VA progress notes show that the veteran has received 
ongoing treatment for complaints of psychiatric symptoms, to 
include nightmares, depression, mood disturbances, a lack of 
initiative, some short-term memory problems, and martial 
difficulties.  He reported that he has lost his last two jobs 
due to inefficiency and lack of productivity, and that he was 
currently self-employed with his own website.  However, he 
stated that he was not motivated, that his website was not 
productive, and that he did not even bother to read contracts 
from advertisers that were sent to him.  See e.g., March and 
July of 2005 reports.  He reported that his recreational 
activities included golf, which he played four times per 
week, and that he practiced golf three hours a day on the 
days he didn't play.  His medications include Zoloft.  He was 
afforded a GAF score of 55 in September 2004.  
 
A VA PTSD examination report, dated in August 2005, shows 
that the veteran complained of symptoms that included 
depression, sleep difficulties, guilt feelings, a desire to 
isolate, memory problems, and two to three nightmares per 
year.  The examiner noted that the veteran gave somewhat 
disjointed accounts, and that many of his answers were not 
responsive to the questions posed.  The examiner further 
noted that the veteran's daily routine was unrestricted, and 
that he was able to engage in a normal range and variety of 
ADL's (activities of daily living).  On examination, he was 
anxious and uneasy, angry, and defensive.  Thought processes 
were logical, coherent, and relevant.  He was well-dressed 
and well-groomed, and was noted to be attractive, articulate 
and verbal, as well as mentally intact and cooperative.  
Speech was well-understood.  He was well-oriented to time, 
place, person and situation.  Affect was flat and blunted.  
Reasoning was good.  Verbal comprehension and concentration 
were excellent.  It was noted that he had problem behaviors 
due to hypervigilance bordering on paranoia, as well as an 
aggressive and blunt style with others.  It was further noted 
that his personality style had a very negative effect on his 
social, personal, and occupational adjustment, however, he 
had the potential for employment and he seemed to be highly 
skilled in a variety of areas.  The examiner stated that the 
veteran had produced a clearly invalid MMPI (Minnesota 
Multiphasic Personality Inventory) profile, although he was 
"certainly intelligent enough to have produced a valid 
profile," and that "the overall profile is indicative of 
exaggeration to a high degree."  The Axis I diagnoses were 
PTSD, and major depressive disorder, severe and recurrent 
without psychosis.  The Axis II diagnoses were "very 
superior intellectual functioning," and personality disorder 
NOS (not otherwise specified) with nasocystic traits.  The 
Axis V diagnosis was a GAF score of 55.  The examiner stated 
that it was his opinion that the veteran's PTSD had not 
worsened since his last examination (apparently this is a 
reference to VA treatment reports dated in late 2004, which 
are discussed earlier in the report). 

A VA PTSD examination report, dated in June 2006, shows that 
the veteran complained of symptoms that included memory 
problems, and that he had been advised to play more golf to 
relax.  He also complained of sleep difficulties, nightmares, 
hypervigilance, bad moods, and not liking people.  He was 
noted to be taking Zoloft, Temazepam, and Prazosin.  He 
stated that he had not worked since 1994, after being fired 
from two jobs for being non-productive and/or "not fitting 
in," and that he was operating a small internet business 
from home.  He further reported working eight hours a week as 
a golf course marshal, that he wanted to work more hours, and 
he stated, "I love it."  He stated that he had been married 
35 years, and that he had three children, and that he was 
very involved in their upbringing.  He reported playing much 
golf as possible (about 20 hours a week) which he stated he 
did to "isolate from his wife and everyone else."  On 
examination, he was talkative, assertive, and neatly groomed 
with a depressed and anxious mood and a tearful affect.  He 
was noted to have difficulty staying on topic or answering 
questions directly.  There was no evidence of delusions.  He 
denied hallucinations, homicidal or suicidal ideation, and 
compulsive or ritualistic behavior.  He was "fairly well" 
oriented, but had the day wrong by one day.  Short-term 
memory was good.  Attention and concentration were fair; he 
did serial-7's with no difficulty.  Reasoning was concrete.  
Speech was over-elaborated, loquacious, and tangential with 
pressured rate and forceful tone.  The report notes that he 
had marked social impairment.  The Axis I diagnoses were 
PTSD, chronic, and major depressive disorder, recurrent, 
moderate to severe.  The Axis II diagnosis was narcissistic 
personality features.  The Axis V diagnosis was a GAF score 
of 50.  

The Board finds that the criteria for an initial rating 
greater than 50 percent for PTSD have not been met.  The 
majority of the psychiatric symptoms described in the medical 
evidence of record fit the criteria for the 50 percent 
rating.  For example, the veteran reported some marital 
difficulties, depression, and problems with memory, sleep, 
and temper.  The findings as to his mental functioning, to 
include orientation, memory, attention, concentration, and 
speech, are simply insufficiently severe to warrant an 
increased rating, however.  In this regard, although he 
complains of "isolating" himself, in fact he appears to 
spend a great deal of time golfing, to include at least eight 
hours a week employed as a golf marshal, and there is no 
evidence to show that he is unable to perform routine daily 
activities due to isolating behavior.  Although he complains 
of a lack of motivation, he runs his own internet business.  
In addition, although he complains of being depressed, the 
evidence is insufficient to show that this has been near-
continuous or affected his ability to function independently, 
appropriately, and effectively   He has received two GAF 
scores of 55, indicating moderate symptoms, and one score of 
50, indicating serious symptoms.  When these scores are 
considered together with the other findings of record, the 
Board finds that the veteran is not shown to have symptoms of 
the severity and persistence to warrant a 70 percent rating.  
In summary, the evidence is insufficient to show that the 
veteran has total occupational and social impairment or 
occupational and social impairment with deficiencies in most 
areas.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

 
ORDER

Entitlement to an initial rating greater than 50 percent for 
PTSD is denied.  


REMAND

The veteran asserts that he has a heart disability and 
hypertension due to active service.  He argues that these 
disabilities were caused or aggravated by his service-
connected PTSD.  

In May 2006, the RO requested that the veteran be afforded an 
examination, to include an opinion as to whether it is more 
likely than not (greater than 50% probability) that there is 
a causal relationship between the veteran's PTSD and his 
hypertension and bradycardia.  On VA heart examination in 
June 2006, the impressions noted hypertensive vascular 
disease dating to 1992, hypertensive cardiovascular disease, 
hypercholesterolemia, and glucose intolerance.    

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, an established 
service-connected disorder.  38 C.F.R. § 3.310 (2008).  
Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The June 2006 VA examiner's opinion does not address the 
issue of aggravation clearly.  Under the circumstances, on 
remand, the veteran should be afforded another examination to 
include an opinion as to whether it is at least as likely as 
not that the service-connected PTSD caused or aggravated a 
heart disorder or hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA clinicians who have evaluated 
or treated him for a heart disability or 
for hypertension since his separation 
from service.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from 
the veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the veteran for an 
appropriate VA examination.  A copy of 
the VA examination request should be 
included in the claims file.  The claims 
file must be provided to the examiner for 
review and the examiner must state that 
the claims file was reviewed in the 
examination report.  Based on a review of 
the claims file and the results of the 
veteran's physical examination, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any heart disability or 
hypertension, if diagnosed, is related 
causally to or aggravated by the 
veteran's service-connected PTSD.  If a 
heart disorder and/or hypertension has 
been aggravated (or worsened) by the 
service-connected PTSD, then the examiner 
should express an opinion as to the 
degree of increased heart disorder and/or 
hypertension attributable to the service-
connected PTSD.  

2.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

